Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite in that the claim is contrary to, or contains less than, the method steps required in independent claim 9, since claim 20 includes a step “in place of the first movement” whereas independent claim 9 requires the first movement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1,106,322.
EP ‘322 teaches a tire vulcanizing apparatus including a mold having a tread mold of plural circumferential segments and upper and lower side molds 4, 5, wherein each of the segments includes an upper segment portion 8 and a lower segment portion 9, the apparatus further including a segment supporting unit for supporting the upper and lower segment portions so as to be movable together in a same radial direction and movable to opposite axial directions, the segment supporting unit including an actuator ring 13 having an inner inclined surface cooperating with outer inclined surfaces of the upper and lower segments portions, and a first moving device 3 which moves the upper segment portion axially relative to an upper plate 12 and a second moving device (paragraph [0040) to move the upper segment portion radially. 
EP ‘322 also teaches a tire vulcanizing method including a tire removal step of removing the vulcanized tire from the mold after vulcanization, the tire removal step including a first movement in which the upper and lower segment portions are moved radially outward in a closed state of the mold, and a second movement in which the upper segment portion and the lower segment portion are moved so as to be axially separated from each other, and wherein the first and second movements are performed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1,106,322 in view of Japanese Patent Document 58-211438 (Figures 3 and 6).
EP ‘322 discloses the tire vulcanizing apparatus substantially as claimed, as described above, except for the lower segment portion having a lower inclined surface that is radially outwardly and downwardly inclined. JP ‘438 discloses a tire vulcanizing apparatus including a mold having a tread mold of plural circumferential segments and upper and lower side molds 12, 12a, wherein each of the segments includes an upper segment portion 15 and a lower segment portion 15a, wherein the lower segment portion has a lower inclined surface that is radially outwardly and downwardly inclined. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify EP ‘322 by providing the lower segment portion with a lower inclined surface, as disclosed in JP ‘438, since such was an equivalent tire mold having a tread mold divided into upper and lower segment portions, and since such would have been expected to perform equally well as the tread mold of EP ‘322.

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest an inclined upper surface of a support surface which supports a lower surface of the lower segment portion, as claimed in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744